Citation Nr: 0942574	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a chronic 
adjustment disorder. 

3.  Entitlement to service connection for a left foot 
disorder, including as secondary to the service-connected 
residuals of a ruptured right Achilles tendon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  By a rating action in May 2006, 
the RO denied service connection for a left foot disorder.  
The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer at the RO in April 2008.  A 
transcript of that hearing is of record.  Subsequently in 
March 2009, the RO denied the Veteran's attempt to reopen a 
claim of entitlement to service connection for PTSD.  By a 
rating action in July 2009, the RO denied service connection 
for chronic adjustment disorder and confirmed its previous 
denial of service connection for PTSD.  

On September 10, 2009, the Veteran appeared at the North 
Little Rock RO and testified at a videoconference hearing 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is of record.  

By the decision below, the previously denied claim of service 
connection for PTSD is reopened.  Consideration of the 
underlying claim is deferred pending completion of the 
development sought in the remand that follows the decision 
below.




FINDINGS OF FACT

1.  By a rating action in November 2002, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD; the Veteran did not appeal that determination.  

2.  The evidence associated with the record since the 
November 2002 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
It raises a reasonable possibility of substantiating the 
claim.  

3.  A chronic adjustment disorder was not manifest during 
service and is not otherwise related to the Veteran's period 
of military service.  

4.  A left foot disorder, to include flat feet, degenerative 
arthritis and plantar fasciitis, was not manifest during 
service and is not attributable to the Veteran's period of 
military service.  

5.  A left foot disorder, to include flat feet, degenerative 
arthritis and plantar fasciitis, is unrelated to service-
connected disease or injury.  


CONCLUSIONS OF LAW

1.  Evidence received since the final November 2002 rating 
decision is new and material; therefore, the Veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).  

2.  The Veteran does not have a chronic adjustment disorder 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  

3.  The Veteran does not have a left foot disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service; a left foot disorder is not the 
result of or proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); 
38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In a new and material evidence claim, the notice 
must include the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in March 2006, August 2008, and May 2009 from 
the RO to the Veteran which were issued prior to the RO 
decisions in May 2006, March 2009 and July 2009.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The November 2007 letter also 
explained the criteria for new and material evidence and set 
forth the basis of the last final denial, as required under 
Kent.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that, with respect to the claims 
of service connection for a left foot disorder and a chronic 
adjustment disorder, all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

At the hearing before the Board in September 2009, the 
submission of additional medical evidence was suggested and 
the file was left open for 30 days for that purpose. Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  With regard to his claim 
for service connection for a chronic adjustment disorder, the 
Veteran has not been afforded an examination.  However, a 
review of the Veteran's service records contains no evidence 
of an adjustment disorder in service.  In addition, the 
Veteran has provided no information regarding the etiology of 
this disorder.  Therefore, it is not necessary for VA to 
schedule the Veteran for an examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the claim 
for service connection for a left foot disorder, the Veteran 
was afforded examinations in March 2006 and May 2008.  Both 
examinations were conducted by a medical doctor.  The reports 
reflect that the examiners solicited symptoms from the 
Veteran, examined the Veteran, and provided a diagnosis 
consistent with the record.  Therefore, these examinations 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying 
his or her claim for benefits, that decision becomes final 
and can no longer be challenged except on the basis of clear 
and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the Veteran filed his petition to reopen the 
claim for service connection for PTSD after August 29, 2001, 
the Board will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual Background

The Veteran served on active duty from June 1990 to August 
1994; the records indicate that he served in the Southwest 
Asia theater from December 1990 to May 1991.  The Veteran's 
DD Form 214 indicates that his military occupational 
specialty was an Infantryman; he was awarded the National 
Defense Service Medal, the Kuwait Liberation Medal-Saudi 
Arabia, and the Southwest Asia Service Medal with 3 stars.  

The records reflect that the Veteran entered active duty in 
June 1990; an enlistment examination was negative for any 
complaints, findings or diagnoses of a left foot disorder or 
a psychiatric disorder, to include a chronic adjustment 
disorder.  The service treatment records are negative for any 
findings or diagnosis of a left foot disorder.  

By a rating action in November 1994, the RO granted service 
connection for residuals of a ruptured right Achilles tendon; 
a noncompensable evaluation was assigned, effective August 
17, 1994.  

The Veteran's initial claim for service connection for PTSD 
was received in May 2002.  Submitted in support of his claim 
was a treatment report from Dr. Norman R. Pledger, dated in 
March 2002.  This report noted that the Veteran complained of 
nightmares and trouble sleeping since his return from Desert 
Storm.  Under the notation of plan of treatment, the examiner 
noted "PTSD."  

By a rating action in November 2002, the RO denied the claim 
for service connection for PTSD on the basis that there was 
no evidence of record of a diagnosis of PTSD; it was also 
determined that there was insufficient information to verify 
inservice stressful events.  Service connection for PTSD was 
denied as not shown by the evidence of record.  The Veteran 
did not perfect an appeal of that decision.  

The Veteran's claim of entitlement to service connection for 
a left foot disorder (VA Form 21-4138) was received in 
February 2006.  Submitted in support of his claim were VA 
progress notes dated from June 2004 to February 2006, which 
show treatment for bilateral foot pain.  Among these records 
is the report of an x-ray study of the left foot, dated in 
December 2005, which revealed mild pes planus, tibiotalar 
joint osteoarthritis, and hallux valgus deformity.  An 
emergency room note dated in February 2006 indicates that the 
Veteran was seen with complaints of bilateral foot pain; he 
stated that he was unable to sleep at night due to pain.  The 
impression was bunions.  

On the occasion of a VA examination in March 2006, the 
Veteran indicated that he had not had an injury to his ankles 
or feet; however, he stated that he experienced soreness on 
the bottom of his feet after marching in service.  The 
Veteran also noted that his left foot was always 
uncomfortable with standing or walking for a significant 
period of time.  He stated that his left leg caused more 
problem than the right.  The pertinent diagnosis was 
bilateral pes planus with tibiotalar joint arthritis and 
hallux valgus.  

In April 2006, the Veteran was seen for consultation of 
painful bunions; at that time, he stated that the bunions had 
been causing much pain and discomfort for several years.  The 
assessment was hallux abductovalgus.  

Received in July 2006 was a statement from the Veteran's 
wife, indicating that she had witnessed her husband deal with 
excruciating pain in his feet since he was on active duty.  
She stated that the Veteran never allowed the pain in his 
feet to stop him from running or fighting while serving in 
the Army; unfortunately, the pain has increased and has 
gotten worse over the past 10 years to the point that he has 
difficulty going to sleep.  

By a rating action in January 2008, the RO denied service 
connection for PTSD as secondary to exposure to mustard gas.  
In a statement in support of claim, received in April 2008, 
the Veteran indicated that he was not seeking service 
connection for PTSD as secondary to mustard gas exposure.  
Rather, the Veteran maintained that he developed PTSD as a 
result of his service in combat in the Persian Gulf.  
Submitted in support of his claim was a report from Dr. 
Charles Schultz, dated in March 2008, indicating that the 
Veteran was seen for evaluation of lower extremity pain and 
sleep problems.  It was noted that the Veteran suffers from 
PTSD, which occurred from his days in the military.  The 
Veteran indicated that he continued to have night sweats and 
nocturnal arousals from this condition.  The assessment 
included a finding of PTSD and anxiety disorder.  

The Veteran was seen at a mental health clinic in March 2008, 
at which time he reported feeling anxious and becoming 
irritable.  The Veteran indicated that he avoids things that 
trigger his symptoms.  The assessment was chronic adjustment 
disorder.  The examiner stated that the Veteran presented 
with complaints of intrusive memories and irritability 
related to perceived mistreatment while in the military.  He 
stated that the Veteran did not meet the criteria for PTSD 
but likely had a chronic adjustment disorder.  

At his personal hearing in April 2008, the Veteran indicated 
that he was seeking to establish service connection for a 
left foot disorder as secondary to the right foot disorder.  
The Veteran indicated that Dr. Schultz clarified the 
condition for him; Dr. Schultz explained to him that the left 
foot disorder was secondary to the right foot pain because he 
was placing more weight on the left foot while compensating 
for the right foot pain.  The Veteran further indicated that 
the doctor also explained that the right foot pain caused him 
to walk differently, thereby causing him to develop bunions.  

The Veteran was afforded a VA examination in May 2008.  At 
that time, the Veteran reported that he developed bilateral 
foot and ankle discomfort with long road marches; the right 
was worse than the left.  Pain was mainly in his mid-foot 
area.  It was noted that the Veteran suffered a rupture of 
his Achilles tendon on the right side in the spring of 1994, 
which required debridement postoperatively for a superficial 
infection.  Following an examination, the Veteran was 
diagnosed with planovalgus flat feet with early mid-foot and 
ankle degenerative arthritis, bilaterally; stats post right 
Achilles tendon rupture with repair with residual weakness 
and inability to independently toe up on the right side, and 
asymptomatic bilateral bunion deformity.  The examiner stated 
that it was his opinion that the findings involving the 
Veteran's feet were not at all related to the right Achilles 
tendon rupture; rather, he stated that the Veteran's foot 
problems were related to normal aging and excess weight, 
which the Veteran has had for many years.  

Of record is a medical statement from Dr. Thomas P. Rooney, 
dated in August 2008, indicating that the Veteran has noticed 
increased pain in the lateral hip going down the left leg 
into the foot since he has been up 12 hours a day during his 
shift as a nurse.  The Veteran reported a history of having a 
heel cord rupture in the early 1990s in a motor vehicle 
accident while on active duty and having had three surgeries.  
It was noted that, since then, he has developed a limp when 
he is up a long time and he is convinced that this eventually 
causes the pain in his left lower extremity.  Following an 
evaluation, Dr. Rooney stated that, with the objective 
finding of the extensive scarring from the previous Achilles' 
tendon repair and complications along with the atrophy in the 
right calf, it would be most likely that the symptoms he has 
of overuse on the left side are probably caused by and 
related to the injury and subsequent surgery to the right 
heel cord.  

The Veteran was seen at a mental health clinic in November 
2008; it was noted that he attended and participated in a 
group therapy session for anger management.  The pertinent 
diagnosis was adjustment disorder.  The Veteran was again 
seen in March 2009, at which time he complained of having had 
a setback since receiving a letter from VA denying him 
benefits.  He stated that he purchased a gun, and has been 
sleeping on the couch.  His family reported that he was 
angry, and also somewhat hypervigilant.  The pertinent 
diagnosis was chronic adjustment disorder.  The examiner 
stated that the Veteran presented with complaints of 
intrusive memories and irritability related to perceived 
mistreatment while in the military; he stated that the 
Veteran did not meet the criteria for PTSD but likely had a 
chronic adjustment disorder.  A private psychiatric report, 
dated in April 2009, reflects diagnoses of obsessive-
compulsive disorder, recurrent major depression, and rule out 
PTSD.  

At his personal hearing in September 2009, the Veteran 
maintained that his unit received a combat infantry badge for 
their service in the Persian Gulf.  The Veteran indicated 
that he was a driver of a Bradley fighting vehicle; and, as 
the youngest member of the unit, he was assigned to the worst 
details.  The Veteran related that he had to sleep on top of 
the tank; he noted that he was subjected to incoming rounds 
and was involved in all-night battles.  The Veteran 
maintained that part of his detail was to identify body parts 
and match them up.  The Veteran also indicated that he 
witnessed a Bradley tank being blown up by a Black Hawk 
helicopter, and he watched soldiers run out of the back and 
being burned up.  The Veteran testified that he was diagnosed 
with chronic adjustment disorder 2 years earlier as a result 
of his military experiences.  The Veteran also testified that 
Dr. Thomas Rooney told him that the change in his gait was 
brought about by his service-connected right foot disorder 
and has caused him to develop problems with his left foot due 
to overuse.  

IV.  Legal Analysis--PTSD

As noted above, the claim of service connection for PTSD was 
previously denied by the RO in November 2002.  No notice of 
disagreement was filed.  That decision is therefore final.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

The Board notes that at the time of the prior denial, there 
was no evidence of a clear diagnosis of PTSD.  Since that 
determination, the Veteran has presented a private treatment 
report, dated in March 2008, which documents a diagnosis of 
PTSD.  Moreover, the Veteran has also submitted detailed 
statements regarding the stressors he experienced while 
serving in the Persian Gulf area.  The additional evidence is 
new and material.  Based upon the reasons for the prior 
denial, the evidence is new and material, and the claim is 
reopened.  


V.  Legal Analysis--Service Connection

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

Service connection may also be established for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a); See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

As noted above, there has been an amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

Chronic Adjustment Disorder

The Board finds that service connection is not warranted for 
chronic adjustment disorder.  In this regard, the Board notes 
that the service treatment records are negative for any 
findings of a psychiatric disorder, including chronic 
adjustment disorder.  In addition, his post-service medical 
records do not reflect any documentation of a chronic 
adjustment disorder until March 2008 when a VA mental health 
clinic note reported a diagnosis of chronic adjustment 
disorder.  In summary, there is a remarkable lack of evidence 
demonstrating any complaint or finding of a psychiatric 
disorder during the period from service discharge in 1994 
until 2008.  Moreover, the record does not include any 
evidence of a relationship between the chronic adjustment 
disorder and the Veteran's active service other than the 
Veteran's own reports.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence 
showing continuity of symptomatology since service, the Board 
finds that the evidence weighs against the Veteran's claim.  
The Veteran's chronic adjustment disorder was not incurred in 
or aggravated by service, and there is no evidence of a nexus 
between the post-service diagnosis and active service.  As 
such, the Veteran's claim for service connection for chronic 
adjustment disorder must be denied.  There is no doubt of 
material fact to be resolved in the Veteran's favor.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit 
of doubt rule does not apply when preponderance of evidence 
is against claim).  

In summary, the preponderance of the evidence is against a 
finding of the presence of a chronic adjustment disorder in 
service or for many years thereafter.  Moreover, there is no 
reliable evidence demonstrating a relationship between the 
Veteran's currently diagnosed chronic adjustment disorder and 
service.  Accordingly, there is no basis upon which to grant 
service connection.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant claim.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

Left Foot Disorder

The Veteran has argued that his left foot disorder was caused 
by his service-connected right Achilles tendon rupture or is 
due to service.  In this regard, the record reflects that 
service connection was established for residuals, ruptured 
right Achilles tendon in November 1994.  

The Board finds the Veteran's left foot disorders, currently 
diagnosed as flat feet, bunions, degenerative arthritis, and 
plantar fasciitis, were not present in service and are not 
shown to be related to service nor to be proximately due to 
or the result of a service-connected disease or injury.  In 
this regard, the Board notes that the service medical records 
are negative for any findings of a left foot disorder.  In 
addition, his post-service medical records do not show any 
diagnosis of a left foot disorder until December 2005.  

Here, the medical evidence shows that the Veteran has been 
diagnosed with left foot disorders, including flat feet, 
bunions, degenerative arthritis and plantar fasciitis.  
However, it is not established that his left foot problems 
are due to service or are proximately due to or the result of 
his service-connected right foot disorder.  Following a 
review of the claims folder in May 2008, a VA examiner 
specifically opined that the Veteran's left foot problems 
were not related to his Achilles tendon rupture, but were 
related to normal aging and excess weight.  The examiner 
stated that it was less likely than not that the Veteran's 
foot changes were in any way related to his Achilles tendon 
rupture.  The VA examiner was clear that the service-
connected right Achilles tendon disorder did not cause the 
Veteran to develop his left foot problems.  

In this regard, the Board notes that an August 2008 letter 
from Dr. Rooney, a private physician, states that the 
extensive scarring from the Achilles tendon repair and 
complications along with the atrophy of the right calf would 
likely cause overuse on the left side, which in turn caused 
left foot problems.  However, there is no indication that Dr. 
Rooney reviewed the Veteran's reports and medical history 
prior to rendering his opinion.  In contrast, the VA examiner 
reviewed the Veteran's treatment records, and provided a 
rationale for his opinions and conclusions.  Therefore, the 
Board assigns less probative value to the opinion of Dr. 
Rooney.  Although the opinion of Dr. Rooney is positive 
evidence, it is less probative than the more thorough VA 
medical opinion.  

Under these circumstances, the Board concludes that the claim 
for service connection for a left foot disorder, to include 
flat feet and bunions, on either a direct or secondary basis, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Because there is new and material evidence on the question of 
entitlement to service connection for PTSD, the claim is 
reopened; to this limited extent, the appeal is granted.  

Service connection for a chronic adjustment disorder is 
denied.  

Service connection for a left foot disorder, to include as 
due to a service-connected right foot disorder, is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the Veteran and the accredited representative of 
any information and evidence necessary to substantiate his 
claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b)).  Furthermore, VA has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim, although the ultimate responsibility for furnishing 
evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

Having determined that the Veteran's claim of entitlement to 
service connection for PTSD, is reopened, VA has a duty to 
assist the Veteran in the development of evidence pertinent 
to his claim under 38 U.S.C.A. § 5107(b).  

The Veteran, in written statements and in testimony before 
the Board, contends that he has PTSD, which had its onset 
during his service during the Persian Gulf War.  
Specifically, the Veteran asserts that in February of 1991, 
he was assigned to the United States Army's 1st Infantry 
Division as the driver of a Bradley tank.  The Veteran 
indicated that they came under fire, and he turned the 
vehicle around; as a result, he was demoted for turning 
around in face of fire.  The Veteran indicated that the 
duties of the unit included recovering and matching body 
parts of the dead.  The Veteran also reported witnessing 
another incident in which another Bradley vehicle was hit by 
friendly fire and watching soldiers running out on fire.  The 
Veteran maintained that, as a result of these actions, his 
group received the combat infantry badge; however, 
administrative error resulted in him not receiving it.  He 
now claims that the above experiences traumatized him and 
accounts for the PTSD from which he currently suffers.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

In a statement in support of claim (VA Form 21-4138), dated 
in June 2008, the Veteran indicated that he received a Combat 
Infantryman Badge (CIB) during the Persian Gulf War.  The 
Veteran indicated that his MOS was 11M, and he was stationed 
in the Western front of battle.  Attached to the form was VA 
Form 21-0781, wherein the Veteran indicated that he was 
attached to the 1st Infantry Division.  The Veteran indicated 
that on the fist day of combat, he was on the first Bradley 
vehicle to cross over and take direct fire; he noted that the 
gunner was wounded and received a Bronze Star.  The Veteran 
reported that the name of the gunner was sergeant Johnson.  
The Veteran indicated that he drove for 48 hours, clearing 
trenches, while being shot at and killing several enemy 
soldiers, as well as women and children in the process.  The 
Veteran indicated that his unit had to go back and pick up 
the dead bodies; they dragged them to a burn pit and burned 
them.  The Veteran maintained that he was issued a CIB as a 
result of this incident, which occurred in February 1991.  

Of record is a buddy statement from D.W., dated in March 
2009, indicating that he and the Veteran were stationed 
together at Fort Riley, Kansas, and they were deployed to 
Saudi Arabia in December 1990.  D.W. was in A company of the 
16th Infantry Battalion, and the Veteran was in D company of 
the same Infantry Battalion.  D.W. indicated that he and the 
Veteran served side by side in combat and witnessed many 
deaths and experienced agonizing times.  D.W. noted that 
their duties included driving the Bradley fighting vehicle 
and picking up dead body parts; he also stated that they 
ingested black smoke from the oil fires.  

In this regard, the Board notes that the Veteran, a Persian 
Gulf War Veteran, had active service from June 1990 to August 
1994.  His DD Form 214 reflects that he had 4 months and 9 
days of overseas service.  His military occupational 
specialty was infantryman; he was awarded the National 
Defense Service Medal, the Kuwait Liberation Medal-Saudi 
Arabia, and the Southwest Asia Service Medal with 3 Bronze 
Service Stars, for service in the Southwest Asia (SWA) 
Theater of operations from December 27, 1990, to May 5, 1991.  
Moreover, the Veteran's military personnel records noted that 
the Veteran participated in a campaign described as Defense 
of Saudi Arabia/Liberation & Defense of Kuwait/Southwest Asia 
Cease-Fire.  

In essence, the Board concludes that the Veteran's MOS and 
associated history are entirely consistent with his claims as 
to the actual circumstances of his service, as contemplated 
under 38 C.F. R. § 3.304 and Pentecost.  In essence, the 
Veteran has described being a part of one of the forward-most 
ground units of the Gulf War wherein he witnessed both combat 
itself and other stressful situations, and the Board finds 
that his contention in that regard is credible.  

As the Veteran is shown to have been present with units 
actively engaged in combat operations, and because his 
assertion that he had direct involvement in those operations 
is reasonably supported by the evidentiary record, the Board 
finds for the purposes of this decision that he engaged in 
combat with the enemy within the regulatory parameters of 
definitions relating to such activities.  Consequently, his 
lay statements alone are enough to establish the occurrence 
of the alleged stressor(s).  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The record need not contain other 
credible evidence to corroborate exposure to a stressor 
event.  38 U.S.C.A. §  1154 (b); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Resolving any doubt in the Veteran's favor, the Board finds 
that it is likely that the veteran's claimed stressors are 
related to combat, there is no clear and convincing evidence 
to the contrary, and the claimed incidents are consistent 
with the circumstances, conditions, or hardships of his 
service.  Accordingly, the Board finds that his lay 
statements, alone, establish the occurrence of these claimed 
events.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (1).

The remaining questions are whether the Veteran actually 
suffers from PTSD and whether there is a link between current 
disability and the in-service stressors.  

Of record is a report from Dr. Charles Schultz, dated in 
March 2008, indicating that the Veteran was seen for 
evaluation of lower extremity pain and sleep problems.  It 
was noted that the Veteran suffers from PTSD, which occurred 
from his days in the military.  The Veteran indicated that he 
continued to have night sweats and nocturnal arousals due to 
this condition.  The assessment included a finding of PTSD 
and anxiety disorder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A (d) and 38 C.F.R. 
§ 3.159(c) (4).  

To date, the Veteran has not been afforded a VA examination.  
Accordingly, the Board finds that the Veteran should be 
afforded a VA psychiatric examination to determine whether he 
meets the diagnostic criteria for PTSD and, if so, a 
competent opinion must be provided regarding the etiology 
and/or onset of the claimed PTSD and combat duty 38 U.S.C.A. 
§ 5103A(D) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following development:

1.  The AOJ should schedule the Veteran 
for a VA examination by a psychiatrist to 
determine whether the veteran has PTSD.  
The claims folder should be made 
available to examiner.  All indicated 
tests and studies, including 
psychological testing, should be 
performed, and clinical findings should 
be reported in detail and correlated to a 
specific diagnosis(es).  Psychological 
testing should include tests necessary to 
determine whether the veteran in fact has 
PTSD.  The examiner should determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The psychiatrist should then 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50 percent degree of probability) that 
the Veteran has PTSD resulting from any 
verified experience occurring during a 
period of active military service.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  

2.  Thereafter, the AOJ should 
readjudicate the Veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
August 2009 SOC.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  No action is required of the Veteran 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


